KNIGHT, District Judge.
Plaintiff moves for an order requiring the discovery and inspection of the list containing the names of the members of *412the crew of the defendant company and also requiring “the testimony” of certain unidentified employees of the defendant “to be taken * * * upon oral examination” and requiring “the above described witnesses to attend and be examined * * * at a time” when defendant’s vessel arrives at the port of Buffalo during the course of the navigation season; and requiring defendant to give notice of the arrival of its vessel in port and to compel the attendance of such employees for examination.
The motion in so far as it is directed to discovery and inspection of a list containing the names of the aforesaid employees is granted.
The motion in so far as it is directed to require the depositions of such employees to be taken and requiring the defendant to give notice of the arrival of the vessel of the defendant in port and to compel the attendance of said employees as witnesses is denied. No warrant for such authorization is seen. When plaintiff shall have obtained the names of these witnesses, there is ample provision in law to obtain their testimony. Further, it is obvious that this court has not the authority to direct the defendant to produce these employees for examination.